Citation Nr: 1122047	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a pulmonary disability to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to April 1967 and from June 1967 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2009.  This matter was originally on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board will analyze the Veteran's current claim for service connection under this framework and has recharacterized the issue on appeal as entitlement to service connection for a pulmonary disability to include COPD.  


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

As noted above, the case was remanded in August 2009 for additional development.  Specifically, the Board directed that the Veteran should be scheduled for a VA examination to determine the etiology of the Veteran's COPD and that the examiner should provide an opinion on the most likely etiology of the Veteran's COPD, including factors such as (a) exposure to asbestos during service, (b) exposure to secondhand smoke during service, and (c) the Veteran's personal history of smoking.  The Board directed that a detailed rationale should be provided for all opinions. 

Although the Veteran underwent a VA examination in March 2010, the VA examiner reviewed the claims file, and the VA examiner provided an opinion that the Veteran's COPD was most likely caused by his long smoking history of 30 packs per year, the examiner did not provide a detailed rationale for his opinion.  Therefore, further development is, therefore, needed in light of this Stegall violation.

In addition, as noted above, the issue has been recharacterized as entitlement to service connection for a pulmonary disability to include COPD.  Although the record does not indicate any other diagnosis, based on the Veteran's in-service history of asbestos exposure, bilateral bronchial pneumonia in February 1964, bronchitis in January 1971, multiple stab wounds to left chest, pneumothorax, and subsequent intercostal chest tube and thoracotomy in July 1971, indication of possible tuberculosis in January 1976, and abnormal chest x-rays in 1979, the Board finds that testing should be conducted to allow diagnosis of any other pulmonary disorder present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment any pulmonary/respiratory condition that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current pulmonary/respiratory disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic pulmonary/respiratory disorders and provide an opinion as to whether it is at least as likely as not that such pulmonary/respiratory disorder is in whole or in part related to the Veteran's active duty service, to include, but not limited to, exposure to asbestos.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


